Case 1:19-cv-00767-EGB Document 12 Filed 06/12/19 Page 1 of 2

In the Anited States Court of Federal Claims

No, 19-767C
(Filed: June 12, 2019)

i i i

JAN B. HAMILTON

Plaintiff;
V.
THE UNITED STATES,
Defendant.

ROR OR OR ok Ok GR ok ok dee RO RR RO OK KR OR OR Ok O&

ORDER

Plaintiff filed her complaint on May 21, 2019, which appears to
allege a variety of tortious conduct against the plaintiff by a long list of
defendants, none of whom are the United States nor its officers and
officials.! The complaint also states, “In accordance with FRAP Rule 3(c)
this case is hereby appealed from the United States Court of Appeals for the
District of Columbia to the United States Federal Claims Court from final
order entered in this action on April 30, 2019... .” Compl. 2, Since
filing the complaint, plaintiff has filed five procedural motions. We will
not consider these motions, however, because we are without jurisdiction to
hear this case.”

 

! We note that plaintiff has neither paid the filing fee nor filed a motion for
leave to proceed in forma pauperis. The fee remains due.

* Those motions are 1) a motion challenging the clerk’s office’s docketing of
the defendant as the United States rather than the individuals listed in
plaintiff's papers; 2) a motion seeking leave to use the electronic case filing
system; 3) a motion for recusal; 4) a motion for leave to use the Federal
Circuit’s law library, dining facilities, and access to electronic legal databases;
and 5) a motion for mediation.

 
Case 1:19-cv-00767-EGB Document 12 Filed 06/12/19 Page 2 of 2

The United States Court of Federal Claims has jurisdiction over
claims “against the United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive department, or upon
any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. §
1491(a)(1) (2012). The essence of this jurisdictional grant is that we can
hear cases brought for money, not including tort actions, against the United
States. These claims must identify a substantive source of law, regulation,
or contract that mandates that plaintiff be paid money. See Fisher v.
United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). Each element of that
grant is essential to our jurisdiction, and the present complaint fails to meet
any of them, with the limited exception that it may be asking for money.

The caption of plaintiff's papers clearly indicates that she intends to
sue individuals, not the United States, nor is she suing individuals acting in
official capacity for the United States. Secondly, plaintiff may be
intending to appeal a decision of the United States Court of Appeals for the
District of Columbia. We have no such appellate jurisdiction. Third, to
the extent that the Complaint alleges any substantive allegations, they sound
entirely in tort. Conspiracy, libel, slander, and assault are all beyond this
court’s jurisdiction, Lastly, plaintiff has not identified a substantive source
of authority that directs that she be paid money by the United States, such as
a federal statute or a contract with a federal agency. For all of these
reasons, plaintiff's complaint has failed to allege a claim over which this
court has jurisdiction.

Because it is plain on the face of the Complaint that we have no
jurisdiction, dismissal is required. See RCFC 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.”). Accordingly, the following is ordered:

1. The five motions filed on June 7, 2019, are denied as moot.
2. The Clerk of Court is directed to dismiss the complaint for lack

of jurisdiction and to enter judgment accordingly. No costs.

Eric G. Bruggink
Senior Judge
